This writ of error is to a judgment for the defendant in an action of ejectment brought by the Trustees of the Internal Improvement Fund against S.C. Raulerson. Upon due consideration it is considered by the Court that there is error in the judgment in that the weight of the evidence tends to show that the locus in quo constituted a part of the land covered by the waters of Lake Okeechobee, a navigable lake, before the level of the lake was so lowered by drainage operations as to leave the lands in question uncovered by the waters of the lake, making the disposition of the land subject to the provisions of Chapter 7861, Acts of 1919, and not to Chapter 610, Act of January 6, 1855.
It is therefore ordered and adjudged by the Court that the judgment is reversed and the cause remanded for new trial.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur.
TERRELL, C. J., AND ELLIS, J., concur in the opinion and judgment.
  BROWN, J., dissents. *Page 11